UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2348


WANDA HUNT,

                  Plaintiff – Appellant,

             v.

GREENVILLE   COUNTY,   SOUTH   CAROLINA;   WOMBLE,   CARLYLE,
SANDRIDGE AND RICE; GREENVILLE COUNTY, Sheriff’s Department,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:08-cv-00857-HFF)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Hunt, Appellant Pro Se.   Christopher R. Antley, DEVLIN &
PARKINSON, PA, Greenville, South Carolina; Michael J. Bogle,
Samuel W. Outten, WOMBLE, CARLYLE, SANDRIDGE & RICE, Greenville,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wanda      Hunt     appeals       the     district    court’s        order

accepting     the   recommendations           of    the   magistrate     judge     and

denying relief on her 42 U.S.C. § 1983 (2000) complaint.                            We

have   reviewed     the       record   and         find   no   reversible      error.

Accordingly, we affirm the district court’s judgment.                       Hunt v.

Greenville County, No. 6:08-cv-857-HFF (D.S.C. Nov. 7, 2008).

We   dispense   with    oral    argument       because     the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2